Title: From Thomas Jefferson to Robert Greenway, 17 April 1821
From: Jefferson, Thomas
To: Greenway, Robert

Sir  Monticello Apr. 17. 21.I did not recieve until two days ago your favor of Mar. 20. with it came safely the MS. volume and the two rolls accompanying it. these rolls I have not opened last the specimens of plants inclosed in them should suffer. the MS. volume I have looked over with sufficient attention to satisfy myself of it’s merit and that it’s matter should not be lost to the world. I propose to take care of them until our University opens, and then to deposit them in it’s library. the probability is that the University will find the MS. volume well worth publication for the use of their Botanical school, which may be done with care and understanding by their Professor of Botany. I shall be happy if this disposition shall meet your approbation, and if not, that you will be so kind as to say what other you would prefer. Accept my acknolegements for this mark of your confidence, and for the Donation to the University, if you chuse to have it so appropriated, with the assurance of my great respect & esteem.Th: Jefferson